Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rettenmaier (USPA 2011/0143012) in view of Mikhailyuk et al., both previously made of record. 
Regarding amended Claims 1, 4, 8-10, Rettenmaier teaches a consumable comprising a species of algae from the genus Klebsormidium where the consumable is a dietary supplement, a food ingredient or a food for human consumption, as Rettenmaier teaches an algae suspension admixed with a filtration media which can be used as a food supplement, where the filtration media includes grains, plant materials, biomass, fermentation byproducts, flour etc., and teaches where the algae suspension can come from algae from the genera Klebsormidium (Paragraphs 8, 9, 25, 26), and would therefore be one of the known species from the genera Klebsormidium. Rettenmaier teaches that the algae suspension and the filtration media are admixed, where one of the suitable filtration media include silica (Paragraphs 8, 9, 25, 26), which is a known polymer, and therefore read on the claimed limitation of the species of algae is coated, emulsified or encapsulated with a polymer in light of the admixture. Rettenmaier also teaches the admixture can then be dried to a moisture content of less than about 5% by weight moisture (Paragraph 9), therefore reading on the dried and powdered Klebsormidium algal biomass, as claimed. Since Rettenmaier teaches the admixture of the algae suspension and the filtration media, where the media can include grains, plant materials, biomass, fermentation byproducts, flour, etc. and teaches the admixture can be used as a food supplement, as set forth above, such a disclosure reads on the claimed food comprising a stir-in seasoning product further comprising at least one additional ingredient, as Rettenmaier teaches flour or grains or which are 
Rettenmaier does not specifically teach one of the two claimed species of Klebsormidium.
Mikhailyuk teaches Klebsormidium species and specifically teaches of Klebsormidium flaccidum as one of the main morphotypes (Page 750, Column 1, Paragraph 1). Regarding Claim 4 in particular, where the species of algae is obtained by processing the biological material of the claimed deposit, since Applicant discloses that the claimed deposit comprises Klebsormidium flaccidum and Mikhailyuk teaches such a species and morphotype, the claim is seen to be met by the teaching in Mikhailyuk. It is also noted that absent a recitation of what the “processing is”, the teaching of the algae is deemed to anticipate the claimed limitation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the consumable taught by Rettenmaier comprising a species of Klebsormidium to have comprised Klebsormidium flaccidum in particular as it is known as a main species of the genus Klebsormidium and therefore one of ordinary skill in the art would have expected a reasonable degree of success in accessing and using it as the algal biomass for the disclosed consumable.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rettenmaier (USPA 2011/0143012) in view of Mikhailyuk et al., and further in view of Potier, all previously made of record.

However, Rettenmaier in view of Mikhailyuk does not specifically teach where the dietary supplement comprises a tablet, caplet or powder-filled capsule.
Potier teaches of compositions comprising algae used for treating various health conditions (Paragraph 10) or for use as a food supplement or as food (Claims 12-14) and teaches the algae can be mixed with a carrier and that the compositions can be in various forms including capsules, tablets, pills, capsules, solutions, oral suspensions, powders, flakes or granules (Paragraphs 47-48). Potier teaches the algae can be dried and soluble dietary fiber can be added such as wheat, corn, etc, (Paragraphs 56 and 57) and teaches a liquid extract of algae can be spray dried to a powder (Paragraph 72). Therefore, the provision of the dried algal biomass as a tablet, capsule would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 10-11 are rejected under 35 U.S.C. 102[a1] as being anticipated by Rettenmaier (USPA 2011/0143012) in view of Mikhailyuk et al., and further in view of Brooks et al. (USPA 2010/0297323), all previously made of record.
Regarding amended Claims 10-11, Rettenmaier in view of Mikhailyuk are relied upon as above and teaches a food supplement comprising one of the claimed species of Klebsormidium, which can be mixed with various disclosed food ingredients or additives as set forth above. In the alternative where Rettenmaier does not specifically teach the consumable according to Claim 10, Brooks teaches nutritious food products containing dried and powdered algal biomass (Paragraphs 4, 11, 68), and while certain species or genera of algae are preferred, Brooks teaches that the type of algal biomass used is not limited (Paragraph 102). Brooks teaches that the concentrated microalgal biomass is itself a finished food ingredient and may be used in foodstuffs without further, or with only minimal modification (Paragraph 161) and teaches the microalgal biomass can be dried to form a powder having moisture of 3-5% by weight after drying (Paragraph 162-163) and teaches that the food products comprising the dried microalgal biomass can comprise additional ingredients admixed (Paragraph 202) including grains, fruit, vegetable, protein, herb and or spice ingredients (Paragraph 209), therefore meeting the limitations of the claimed food additive ingredients, seasoning ingredients, etc. and teaches the using the disclosed algal biomass used in a variety of foods including algal snack chips which are disclosed to comprise other food ingredients 
Therefore, the use of the algal biomass taught by Rettenmaier in view of Mikhailyuk to prepare other types of consumables such as algal snack chips would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in light of the fact that Rettenmaier teaches dried algal biomass combined with other components such as flours, etc. and used as a food supplement or food. Given the teachings of the prior art, one of ordinary skill in the art would have expected a reasonable degree of success in using the methodology taught by Brooks to prepare foods comprising the microalgal biomass taught by Rettenmaier in view of Mikhailyuk.

Claim 12 are rejected under 35 U.S.C. 102[a1] as being anticipated by Rettenmaier (USPA 2011/0143012) in view of Mikhailyuk, et al. and Brooks et al. (USPA 2010/0297323) and further in view of Clextral NPL, all previously made of record.
Regarding amended Claim 12, Rettenmaier in view of Mikhailyuk is taken as cited above in the rejection of amended Claims 1 and 10 and teaches a food supplement comprising one of the claimed species of Klebsormidium which can be mixed with various disclosed food ingredients or additives as set forth above and Brooks is taken above in the rejection of Claim 10 to also teach and render obvious the claimed food comprising a stir-in seasoning product in that it contains an algal biomass and additional ingredients admixed as disclosed, and where Brooks also teaches the using the disclosed algal biomass used in snack chips as set forth above. However, 
Clextral NPL teaches that extruded direct expanded snacks are typically puffy, crispy or crunchy cereal or starch finger foods that come in a variety of shapes and sizes and which are textured and often coated to make them convenient, tasty and fun (Page 1, Paragraph 1). Clextral teaches of a twin screw extrusion system that can be used to process a variety of raw materials into expanded snacks where inclusions of all sorts can be added to enhance taste and nutritional characteristics, including whole cereals, oats, puffed rice, and even dried or moist vegetables such as carrots, tomatoes, peas, lentils and even algae and other exotic products (Page 1, Paragraph 2). Therefore, the use of an algal biomass such as that taught by Rettenmaier in snack foods such as those taught by Brooks and where the snack foods comprise chips or extruded puffs would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in order to provide consumers with a convenient snack food with added nutrition and taste, as taught by the prior art.

Response to Arguments
The 101 and 112 lack of enablement rejections are withdrawn in light of Applicant’s amendments to the claims. The 102 rejections have been withdrawn in light of Applicant’s amendments. In light of Applicant’s claim amendments and incorporation of the subject matter of Claims 2 and 5 into Claim 1, a combination of claimed elements that was not previously recited or rejected, the Examiner has amended the prior art rejections. Therefore, Applicant’s arguments with respect to the pending claims have 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNA A. WATTS

Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        7/29/2021